DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Regarding claims 1-20.  Prior art of record fails to teach or fairly suggest a system, apparatus and a method comprising: receiving, by a session management function (SMF) from an access and mobility management function, a packet data unit (PDU) session request message comprising: a first parameter indicating a restricted service type for restricted local operator services (RLOS); and a second parameter indicating a network slice selection assistance information
(NSSAD) for the RLOS; sending, by the SMF to a policy control function (PCF), a policy request comprising the first parameter and the second parameter; and receiving, by the SMF from the PCF, a policy response comprising a policy and charging rule for the RLOS as recited in independent claims 1, 11, 20 and depicted in figure 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	---(2020/0359440) Qiao et al teaches PCF device receives, from SMF device, a policy establishment request message comprising a single network slice assistance information (S-NSSAI) for a packet data unit (PDU) session of a wireless device.  The PCF device may determine, based on the S-NSSAI and the reverse S-NSSAI a policy and charging control (PCC) rule for the PDU session (0420).
---(10,944,796) Verma et al teaches wherein the network slice is identified by Single Network Slice Selection Assistance Information (S-NSSAI) and the system comprising a processor determines a security policy to apply at the security platform to the new session based on the network slice information (col. 32 lines 20-25).
---(2021/0144590) LI et al teaches SMF obtains policy and charging rules related to the PDU session (e.g., related to S-NSSAI) from the PCF (0087).
---(2021/0184875) Qiao et al teaches SMF may receive from an AMF a messaging comprising a PDU request message wherein the request message further comprises a single network slice selection assistance information (S-NSSAI) (0253).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646